 


114 HR 3544 IH: Safer Officers and Safer Citizens Act of 2015
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3544 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2015 
Ms. Hahn (for herself, Mr. Foster, and Ms. Esty) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To help keep law enforcement officers and communities safer by making grants to purchase body worn cameras for use by State, local, and tribal law enforcement officers. 
 
 
1.Short titleThis Act may be cited as the Safer Officers and Safer Citizens Act of 2015. 2.FindingsCongress finds the following:
(1)While police body worn cameras are not a panacea, they do contribute to keeping both law enforcement officers and citizens safer. (2)Increasing the use of body worn cameras by law enforcement officers has been shown by multiple studies to significantly reduce the number of use of force incidents and the number of citizen complaints.
(3)Increased accountability and transparency in policing activities will benefit all our citizens, including our law enforcement officers. 3.Grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:

LLGrant program for body worn cameras for law enforcement officers
3021.Program authorized
(a)In generalThe Director of the Bureau of Justice Assistance is authorized to make grants to States, units of local government, and Indian tribes to purchase body worn cameras for use by State, local, and tribal law enforcement officers. (b)Uses of fundsGrants awarded under this section shall be—
(1)distributed directly to the State, unit of local government, or Indian tribe; and (2)used for the purchase of—
(A)body worn cameras for law enforcement officers; and (B)necessary initial supportive technological infrastructure for body worn cameras for law enforcement officers in the jurisdiction of the grantee.
(c)Preferential considerationIn awarding grants under this part, the Director of the Bureau of Justice Assistance shall give preferential consideration, if feasible, to an application from a jurisdiction that— (1)has in place a comprehensive policy that is—
(A)developed in consultation with a broad group of criminal justice experts and community members, and that contains policies and procedures addressing deployment, video capture, privacy protections, viewing, use, release, storage, retention, the effect on community-police interactions, and audits and controls; (B)supported by a comprehensive communication and education campaign that involves interested parties in law enforcement, courts, prosecution, the defense bar, civic leadership, labor organizations, victim and juvenile advocacy, the media, and the public; and
(C)informed by the best practices on body worn cameras developed by the Department of Justice; (2)has the greatest need for body worn cameras based on the percentage of law enforcement officers in the department who do not have access to a body worn camera;
(3)has a violent crime rate at or above the national average as determined by the Bureau of Justice Statistics; and (4)commits to submitting such metrics on the usage of body worn cameras, in such a format and at such a time as the Department of Justice shall reasonably specify, for the purposes of collecting and studying data on the effectiveness of body worn cameras to increase safety for both law enforcement officers and citizens.
(d)Matching fundsThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 75 percent. Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection. 3022.Applications (a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Director of the Bureau of Justice Assistance in such form and containing such information as the Director may reasonably require.
(b)RegulationsNot later than 90 days after the date of the enactment of this part, the Director of the Bureau of Justice Assistance shall promulgate regulations to implement this section, including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet in submitting the applications required under this section. 3023.DefinitionsFor purposes of this part—
(1)the term Indian tribe has the same meaning as in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)); (2)the term law enforcement officer means any officer, agent, or employee of a State, unit of local government, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders;
(3)the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands; and (4)the term unit of local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.
3024.Authorization of appropriations
(a)In generalThere are authorized to be appropriated to carry out this part, $100,000,000 for each of fiscal years 2016 through 2021. (b)Remaining fundsAny amounts made available to carry out this part that are unobligated at the end of each fiscal year, shall be returned to the general fund of the Treasury for debt reduction..
4.Offset
(a)FindingsCongress finds the following: (1)The Office of Personnel Management allows for administrative leave as an administratively authorized absence from duty without loss of pay or charge to leave, but recognizes that administrative leave is not an entitlement, and agencies are not required to grant it.
(2)Administrative leave does not include annual leave, maternity leave, sick leave, leave taken in accordance with the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.), or military leave. (3)A Government Accountability Office report on Federal paid administrative leave detailed data from the Office of Personnel Management that showed that from fiscal year 2011 through fiscal year 2013, about 97 percent of Federal employees charged 20 days or less of paid administrative leave, although some Federal employees charged between 1 and 3 years of paid administrative leave. Further, Agency officials stated that the most common reason for which selected employees charged amounts relatively higher than the agency average was for personnel matters, such as investigations into alleged misconduct.
(b)Requirement
(1)DefinitionsIn this subsection— (A)the term administrative leave means leave without loss of or reduction in—
(i)pay; (ii)leave to which an employee is otherwise entitled; or
(iii)credit for time or service; and (B)the term agency has the meaning given the term executive agency under section 105 of title 5, United States Code.
(2)RegulationsNot later than 90 days after the date of enactment of this Act— (A)the Office of Personnel Management shall issue regulations limiting administrative leave for an employee of any agency to not more than 20 days per year, unless approved individually by the head of the agency; and
(B)the Office of Management and Budget shall ensure each agency adjusts the number of employees (determined on a full-time equivalent basis) authorized to be employed by the agency, and each component of the agency, to reflect lower personnel requirements due to increased available work hours per employee.  